Case 2:16-cv-03832-RRM-SMG Document 25 Filed 01/10/19 Page 1 of 1 PageID #: 96




                                                  January 10, 2019

 VIA ELECTRONIC CASE FILING
 Honorable Joan M. Azrack
 United States District Court Judge
 United States District Court
 Eastern District of New York
 Long Island Federal Courthouse
 100 Federal Plaza
 Central Islip, New York 11722

                             Re:    Pfail v. Village of Garden, et.al.
                                    Docket No.: CV-16-3832 (JMA)(SIL)

 Dear Judge Azrack:

        As your records will reflect, we are the attorneys representing the Plaintiff in the
 above referenced matter. The parties to this and the other action filed by Mr. Pfail just
 finished a telephone conference with Your Honor. At the conclusion of that phone
 conference there appeared to be an issue which was unresolved dealing with the Village
 Defendants’ objection to the reinstating the matter to the active case calendar. We write
 to respectfully request that we be allowed to submit a two page letter to address
 relevant issues that we believe will be helpful to the Court in its determination. If
 allowed, we would only require two business days to file that submission. Thank you.

                                                  Respectfully submitted,

                                                  Frederick K. Brewington
                                                  FREDERICK K. BREWINGTON



 cc:    Andrew Preston, Esq. by ECF
 FKB:pl
